Citation Nr: 1224272	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from March 1994 to February 1997.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which in part denied service connection for a depressive disorder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except for medical records in VA "CAPRI" system which includes a psychiatric outpatient note of October 24, 2011, that the Veteran had active problems of PTSD; cannabis dependence, in remission; and a bipolar disorder, with the most recent episode in September 2011.  Also, a December 27, 2911, psychiatric outpatient noted reflects that she had no psychotic symptoms.  The diagnoses were a bipolar disorder, not otherwise specified; "Cannabis dep rem;" and "MST" (military sexual trauma).  It was also noted that she had had past trauma "in flood age 7" and had seen her brother stab her step-father.  However, in light of the favorable outcome of this case this is no prejudice to the Veteran in adjudicating the claim without the RO having first reviewed such evidence.  

A March 2010 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  

The Veteran testified at a February 2011 videoconference in support of her claims.  A transcript thereof is on file.  At that time claims for service connection for a heart condition, syncopal episodes; residuals of a fracture of the right foot; and increased initial staged ratings for service-connected asthma, were withdrawn.  See pages 2 and 3 of the transcript.   

In pertinent part, in July 2011 the Board remanded the claim for further development.  At that time it was noted that the Veteran's current claim was originally phrased as entitlement to service connection for a depressive disorder.  In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board recharacterized the issue as stated on the title page inasmuch as there were diagnoses of PTSD and some references in the record to preservice and inservice stressful events. 

As noted by the Board in July 2011, the Veteran's compensable service-connected disabilities are asthma, rated 30 percent, and onychomycosis of the right great toe, rated 10 percent, yielding a combined disability rating of 40 percent which does not met the criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) rating under 38 C.F.R. § 4.16(a).  The evidence received indicates that she has not worked since 2007 and receives "SSDI" for a nonservice-connected bipolar disorder.  

However, by virtue of this decision, service connection is being granted for a psychiatric disorder.  Depending upon the initial disability rating which will be assigned, it is possible that the Veteran may meet the criteria for a TDIU rating.  If so, this matter is drawn to the attention of the RO.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability."). 


FINDINGS OF FACT

1.  The examination for service enlistment found that the Veteran was psychiatrically normal.  

2.  The Veteran does not have PTSD which is related to any putative inservice stressor and there is no corroborating evidence of any stressor.  

3.  The Veteran's pre-existing depressive disorder underwent an increased during active service but the evidence does not clearly and unmistakably show that such increase was due to the natural progress of the disorder. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  

2.  A chronic depressive disorder clearly and unmistakably pre-existed entrance into active service but was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2005, prior to the RO adjudication of the service connection claims in September 2006.  She was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on her behalf, any private, VA or other Federal records.  She was provided notice with respect to information as to effective dates and disability ratings in a March 2006 RO letter, and this also was prior to the September 2006 RO adjudication which is appealed.  See Dingess, Id.  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs); however, an attempt by the RO to locate the Veteran's service personnel records was unsuccessful.  The Veteran's VA outpatient treatment (VAOPT) and private medical records are on file.  

The Veteran testified in support of the claims at a February 2011 videoconference.  

The Veteran reported having been treated for depression prior to service and having been given Prozac for depressive symptoms for a period of time prior to her military service.  However, attempts by the RO to obtain those records were unsuccessful, i.e., the RO twice requested records of Dr. S. D. in October 2010, relative to preservice treatment for psychiatric symptoms but there was no response.  Similarly, attempts to obtain private clinical records in the immediate postservice years, as to which she has reported having been given Zoloft, were also unsuccessful.  

The Veteran has been afforded VA examinations addressing whether the claimed disorder is related to military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

An April 2009 decision of an Administrative Law Judge of the Social Security Administration (SSA) shows that the Veteran was awarded disability.  The entire records before the SSA are on file. 

The July 2011 Board remand noted that while some of the private clinical records suggest that she may have had preservice stressors, at the February 2011 videoconference the Veteran did not set forth any details or even mention a personal or sexual assault during active service.  Thus, further information and clarification of this matter was in order.  In compliance with the remand, the RO sent the Veteran a letter in August 2011 requesting clarification as to preservice and inservice stressors.  However, the Veteran never responded.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Nevertheless, it was clarified at the November 2011 VA psychiatric examination, also conducted pursuant to the July 2011 Board remand, that the Veteran had felt under stress at times prior to, during, and after service but had no actual stressor consisting of a fear of bodily injury prior to or during service.  

Moreover, following the November 2011 VA psychiatric examination, the case was twice referred to the examining VA psychologist and addendums later in November 2011 and December 2011 were entered into the record which respond to the queries posed in the July 2011 Board remand.  All this was in substantial compliance with the July 2011 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The STRs show that a psychiatric evaluation on the March 1994 service entrance examination was normal and there were no complaints of a psychiatric nature in an adjunct medical history questionnaire.  

An undated clinical record shows that the Veteran reported drinking about a pint of hard liquor daily.  She was referred for possible alcohol abuse.  In September 2004, for such evaluation, she denied having problems with alcohol.  The assessment was that alcohol abuse was to be ruled out, and there was a questionable history of dependence.  It was recommended that she have "level II" care.  

In a May 1995 Prenatal Health Screening Questionnaire the Veteran reported that had did not have and had never had emotional, alcohol or drug problems.  In a June 1995 Psychosocial Needs Assessment, in conjunction with pre-natal care, the Veteran agreed that she did not find life stressful most of the time and was rarely depressed, and she had never been physically or emotionally abused in her life.  

In July 1995 it was noted that the Veteran was four months pregnant and was depressed because she had recently broken up with her fiancé, the father of her child.  In conjunction with a mental status examination it was noted that she did not have a prior history of depression or alcohol abuse.  She was referred for counseling, i.e., "level III treatment."  The assessment was reactive depression.  She underwent a psychiatric evaluation later in July 1995, at which time it was noted that she had symptoms of depression, including crying, insomnia, early awakening, and difficulty concentrating.  She denied major neuropathic signs in her childhood, and had an essentially unremarkable childhood and developmental history.  Both she and her fiancé had been through level II alcohol treatment.  On mental status examination shed denied current suicidal and homicidal ideation.  The diagnostic impressions were an adjustment disorder with depressed mood, and dependent traits which were not disqualifying.  She was referred to a Family Service Center for relationship and support group and individual support counseling.  She was to make contact herself. 

The service discharge examination was normal and there were no complaints of a psychiatric nature in an adjunct medical history questionnaire.  

Records of the Northeast Occupational Exchange show that in April 2004 the Veteran reported having problems with anxiety and had had counseling as a teenager for depression and anxiety.  She had been sexually abused from the time she was in kindergarten through the third grade.  She had witnessed family member's abuse each other.  When she had counseling at age 16 she had been placed on Prozac.  After her second child was born (after military service) she had been placed on Zoloft by her private physician.  The diagnoses were PTSD and a mood disorder not otherwise specified.  

In an October 2005 statement Dr. M. R. A. reported that the Veteran related having had a diagnosis of depression, which was first diagnosed during her military service.  She had received private treatment for depression in December 2002, at which time it had been reported that she had a prior diagnosis of depression and treatment with anti-depressants.  

On VA psychiatric examination in September 2006 to determine if the Veteran had a depressive disorder related to military service, she denied having experienced any childhood physical, emotional or sexual abuse.  She had tried smoking marijuana and drinking at age 14, and sporadically used both in high school.  She denied ever having developed a problem with alcohol but had been sent to an alcohol program during service because she reported having a couple of drinks after work.  She denied ever having been sexually assaulted or subject to any other abuse as an adult.  She denied having experienced sexual harassment or assault during military service, or any significant injury.  Her inservice psychiatric evaluation was noted.  She had never undergone psychiatric hospitalization.  As a teenager, she had been seen by someone in Dr. S's office and had been placed on Prozac in about 1991.  She had been seen there for about six (6) months.  As an adult she was seen at the Dover Family Practice in 1999 by M. S. and was placed on Zoloft.  She was seen at the East Corinth Family Practice in 2002 and was still with them.  She was last seen 3 to 4 months ago and picked up her prescription for anti-depressant medication.  She was seen in therapy starting in the summer of 2005, by Northeast Occupational Exchange.  

After a mental status examination, which found no history of hallucinations or delusions, it was noted that she denied symptoms of PTSD.  She did not qualify for a diagnosis of an obsessive-compulsive disorder (OCD).  The diagnosis was a depressive disorder, not otherwise specified.  It was noted that she had been treated prior to service for depressive symptoms and again seen during service because of difficulty from a break-up with a fiancé at which time she was given a diagnosis of an adjustment disorder with depression.  It was concluded that the depression she experienced now was most likely related to the episodes of depression she experienced throughout her lifetime.  

VAOPT records show that in January 2007 it was reported that the Veteran had a history of sexual trauma as a child and in the military, with ongoing problems with anxiety, irritability, concentration, attention, sleep, and mood variations.  The diagnoses were recurrent major depressive disorder; PTSD; and a personality disorder, not otherwise specified, with dependent traits.  

Records of the Bangor Psychiatric Associates show that in February 2008 the Veteran reported seeking therapy to help manage her depression, and that she stated she was having a difficult time managing her symptoms of PTSD.  In March 2008 it was noted that she had had a problem with substance abuse for years.  She had engaged in self-abusive behavior.  She had one incident of cutting herself in 1995 (during service) after her cousin died.  This incident was also described as a suicide attempt.  She had been a victim of child hood emotional abuse, childhood sexual abuse, and childhood physical abuse.  In April 2008 it was reported that she had symptoms of PTSD.  The diagnoses were a bipolar disorder; prolonged PTSD; cannabis abuse; rule out a schizo-affective type schizophrenia; and a major depressive affective disorder, recurrent episodes with psychotic behavior.  

An April 2009 decision of an Administrative Law Judge of the Social Security Administration shows that the Veteran was awarded disability.  The diagnoses included PTSD.  It was noted that she gave a history of traumatic life experiences, i.e., a victim of childhood emotional and physical abuses, and sexual abuse by a neighbor when she was age five or six, and "sexual trauma during her military service."  She had flashbacks or intrusive recollections of past traumatic experiences.  

The Veteran was hospitalized in August 2010 at the Acadia Hospital for a psychotic break, with thought disturbance and possible delusions and hallucinations, after smoking marijuana which had been laced with formaldehyde.  In recent years she regularly had "manic" experiences.  At the age of three she had seen her father murder her mother.  Later she had been sexually abused.  It was noted that she had a history of PTSD due to multiple traumas.  The most significant stressors (her mother's murder and her childhood sexual abuse) occurring in August, for which she often had an anniversary reaction.  The diagnoses were a mixed type bipolar disorder, by history; PTSD, by history; marijuana dependence/abuse; and possible current toxic psychosis.  

In a March 2011 statement from Dr. J. L. N, a psychiatrist, it was reported that the Veteran had grown up in an alcoholic home and sustained some emotional abuse as a child.  She had also experienced sexual abuse for a brief period of time.  After a brief period of treatment with Prozac prior to service the Veteran's symptoms had resolved and she went on to have a successful high school career, academically, socially, and athletically.  She was psychiatrically clear upon service entrance but had developed mood swings and severe depression during service and had attempted suicide for which she was psychiatrically evaluated, and described as depressed in the records.  She drank excessively during service and had been required to go to alcohol rehabilitation.  Since service she had been treated with various types of psychotherapy and medications.  She had been unable to work due to a bipolar disorder.  The diagnosis was a bipolar disorder, currently depressed.  It was commented that her depressive symptoms prior to service were likely due to adverse circumstances in high school and brief treatment resolved the symptoms.  Given this, and her clinical history, and a records review as well as mental status examination it was concluded that it was more likely than not that her current bipolar disorder commenced during and was due to military service, and also had persisted until the present time.   

At the February 2011 videoconference the Veteran did not set forth any details or even mention a personal or sexual assault during active service.  At the videoconference it was alleged that the RO had neither addressed nor rebutted the presumption of soundness at service entrance.  Page 4 of that transcript.  

The Veteran testified that prior to military service her psychiatric condition had fluctuated.  Pages 4 and 5.  Immediately prior to service entrance she had been doing fairly well.  After entering service she became homesick and depressed.  Page 5.  She had had a hard time in boot camp.  She turned to alcohol and drank a lot.  Page 6.  She had had to attend a drinking program.  She had become pregnant and after having her child (a son) she had had to perform duty in Hawaii for about 6 weeks, while separated from her son, which further depressed her.  Page 7.  Since discharge from service her condition had fluctuated in response to her family situation.  When treated at Bangor in 2007 it was found that she had a bipolar disorder and she had not worked since then.  Page 8.  She had made a suicide attempt during service but had not done so prior to service.  Page 10.  She had not reported the suicide attempt at that time because, while she had cut her wrists, the wounds were superficial and had not required sutures.  She had not made any suicide attempts prior to service.  Page 11.  After service she had been given Zoloft after the birth of her second child in 1998.  Pages 12 and 13.  She had been depressed during service and had sought help for her problems but, instead, she had been sent to an alcohol rehabilitation program.  Page 14.  

On VA psychiatric examination in November 2011 it was reported that the Veteran's diagnosis was a depressive disorder, not otherwise specified.  She did not have a diagnosis of PTSD that conformed to the DMS-IV criteria.  
It was noted that she reported a history of substance abuse in her family.  A conflict between documents in the record as to preservice emotional and sexual abuse was noted.  One document indicated that there had not been any such abuse but only that there had been a lot of drinking, partying, and fighting in her family.  While her step-father had abuse her siblings, he had not abused her.  Although she had not been sexually abuse as a child, she felt that she had had a difficult childhood.  The man that she had married during service had been very controlling.  She reported having been depressed during service because she was away from home and she drank to help cope with this.  Her husband had been mentally abusive and controlling.  She specifically reported that she had never been sexually assaulted or subject to any other abuse as an adult (and it was noted that this was what she had reported at the 2006 VA psychiatric examination).  

As a teenager, in 1991, she had taken Prozac for depressive symptoms.  She had her first breakdown on her 16th birthday due to stressors at home.  After brief treatment with Prozac, her symptoms had resolved.  After service, in 1999, she had been placed on Zoloft.  She was seen in therapy starting in the summer of 2005 due to stress from her marriage, children, and job.  Northeast Occupational Exchange had given her a diagnosis of PTSD due to her problems with her husband during military service and other issues.  The examiner specifically noted that the Veteran stated that her not being close to her family during military service had "caused the PTSD."  

The examiner stated that the Veteran had a depressive disorder, not otherwise specified, that was "non-service related."  She did not provide any evidence indicating a history of military sexual trauma and, therefore, did not meet the criteria for PTSD.  The examiner noted that there was conflicting information regarding sexual abuse as a child.  However, the Veteran currently denied such abuse.  However, her childhood did appear to be somewhat traumatic.  It is likely that the Veteran was downplaying the extent of her childhood trauma.  Without additional information, a diagnosis of PTSD, childhood onset, could not be made.  It was noted that the current examiner's finding was consistent with that of the 2006 VA examiner, of a depressive disorder, not otherwise specified.  Both examiners agreed that the Veteran had experienced depression throughout her lifetime.  

In an addendum in November 2011 the VA examiner stated that the Veteran was diagnosed with a depressive disorder, not otherwise specified, prior to her time in service due to an overall abusive childhood.  However, the Veteran's information was conflictive, as reported by various providers.  She tended to deny and minimize much of this abuse.  As aggravation of her depressive disorder, during service she was in an abusive relationship with her boyfriend, who became her husband, and this likely increased her depression.  

Nothing else other than the Veteran's relationship with her boyfriend/husband increased her depression.  Her depression was less likely as not caused by or a result of her military experience.  This finding was consistent with the 2006 VA examiner that the Veteran's depression she experienced (in 2006) was most likely related to the episodes of depression she experienced throughout her life.  

In an addendum in December 2011, the November 2011 VA examiner reported that the Veteran's depressive disorder clearly and unmistakably existed since childhood.  "Her PTSD evaluation found that her condition was not permanently aggravated beyond its natural progression by an in-service injury, event or illness."  Her depressive disorder was and is due to the numerous other factors discussed in the initial November 2011 evaluation.  Therefore, the Veteran's depressive disorder was not caused by or a result of her military service.  

PTSD

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f). 

If the VA determines that the veteran did not engage in combat with the enemy, as provided under 38 U.S.C.A. § 1154(b), or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special  consideration must be given to claims for PTSD based on personal  assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

If a [PTSD] claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.   Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

38 C.F.R. § 3.304(f)(4).

PTSD Analysis

There is some evidence suggesting that the Veteran underwent either physical or sexual assaults prior to entry into active service, although at the recent 2011 VA psychiatric examination she denied that such stressors had occurred in her childhood.  In any event, to the extent that she may have had such stressors, they may not be considered as bases for an award of service connection for PTSD.  

There is no corroboration of inservice physical or sexual assault of the Veteran.  While the private clinical records do contain a notation of sexual trauma during service, the Veteran twice denied such trauma, i.e., at the 2006 and the more recent 2011 VA psychiatric examinations.  Moreover, she was given the opportunity to provide more information about her stressors by virtue of the RO letter in August 2011 but she never responded.  

As to other stressful events during service, the putative inservice stressor(s) alleged by the Veteran are not of a nature as to induce PTSD.  Rather, her stressors were matters of being homesick and problems with her boyfriend/husband.  

Accordingly, to the extent that there are notations, or at best clinical impressions, that the Veteran has PTSD due to an inservice physical or sexual assault, there is no corroborating evidence of any inservice stressor and, indeed, the recent VA psychiatric examination in 2011 specifically found that she did not have PTSD which met the criteria under DSM-IV.  

Consequently, service connection for PTSD is not warranted.  

General Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  Personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  38 C.F.R. § 3.303(c). 

Presumption of Soundness and Aggravation

In addressing the question of whether a disability that pre-existed service was, in fact, aggravated during service, the evidentiary burdens between VA and the claimant vary according to whether the disability was found on the examination for entrance into active service.  

"[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment . . . ."3 38 U.S.C. § 1111; see also 38 C.F.R. § 3.304(b) (2011) (implementing regulation for section 1111).  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A '[h]istory of preservice existence of conditions recorded at the time of [entrance] examination does not constitute notation of such conditions but will be considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1).  

When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).   Under this particular circumstance, the provisions of 38 U.S.C.A. § 1153 are for application, and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v Principi, 370 F3d. at 1096.  

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2011).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096. 

On the other hand, as in this case, when the claimed disability is not found on the service entrance examination, a veteran is presumed to be in sound condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  This statutory provision is referred to as the "presumption of soundness," the rebuttal of which requires proof both as to pre-existence (the pre-existence prong) and lack of aggravation (the aggravation prong).  

Aggravation of a pre-existing disorder not found on the service entrance examination can be rebutted by VA only if there is clear and unmistakable evidence of no increase in disability during service, or clear and unmistakable evidence that any increase was due to the natural progress of the disability.  Wagner, 370 F.3d at 1096.  

Once the presumption of soundness applies, the burden of proof remains with VA to establish both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  See Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998) ("When the predicate evidence is established that triggers the presumption, the further evidentiary gap is filled by the presumption."); see also Horn v. Shinseki, No. 10-0853, slip op. at 5 (June 21, 2012(U.S. Vet. App.). 

Recently, in Horn v. Shinseki, No. 10-0853, slip op. (June 21, 2012(U.S. Vet. App.) the United States Court of Appeals for the Federal Circuit has clarified the matter of the evidentiary burdens in claims for aggravation in which the pre-existence of a claimed disability was not found on the service entrance examination.  

"[T]he burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, No. 10-0853, slip op. at 5 (June 21, 2012(U.S. Vet. App.).  

"[I]n the presumption of soundness context, [VA's reliance on the absence of evidence of record of worsening] affects an impermissible burden shift.  If the presumption of soundness applies, and the SMRs do not reflect the fact of aggravation of a preexisting condition, reliance on this absence of evidence requires the appellant to generate postservice medical evidence to prove the aggravation that is to be presumed under [38 U.S.C.A. § ]1111.  The claimant has a burden to prove an increase in severity only when the disability is shown to pre-exist service by virtue of being found on the entrance examination under 38 U.S.C. § 1153; Wagner, 370 F.3d at 1096.  On the other hand, if the disability is not found on the entrance examination but is shown by clear and unmistakable evidence to have pre-existed service, then nonetheless the burden is on VA to prove lack of aggravation or that any increase was part of the natural progress by clear and unmistakable evidence.  Horn v. Shinseki, No. 10-0853, slip op. at 10 (June 21, 2012(U.S. Vet. App.).  

"Therefore, [when pre-existence is not found on the entrance examination] VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, VA must rely on affirmative evidence to prove that there was no aggravation.  If [VA] fails to produce clear and unmistakable evidence of lack of aggravation, the claimant is entitled to a finding of in-service aggravation of the preexisting condition."  Horn v. Shinseki, No. 10-0853, slip op. at 5 (June 21, 2012(U.S. Vet. App.). 

"[T]here is no requirement of a specific injury or trauma in order for the preexisting condition to have been aggravated.  Rather, service connection may be awarded for any aggravation of a preexisting disease or injury during service.  See 38 C.F.R. § 3.303(a) (2011).  It is lack of aggravation that [VA] must prove, not lack of an injury."  Horn v. Shinseki, No. 10-0853, slip op. at 9 (June 21, 2012(U.S. Vet. App.). 

Analysis

Initially, the Board notes that to the extent that the Veteran may have a personality disorder, it is not a disability recognizable by VA for compensation purposes.  As to a psychosis, there is no evidence of a psychosis prior to, during or within one year after the Veteran's military service.  Rather, the essential matter in this case is whether the Veteran's pre-existing and current depressive disorder, more recently classified as major depression and as a bipolar disorder, warrants service connection on the basis of inservice aggravation.  

Because a psychiatric disorder was not found on the examination for entrance into active service, the presumption of soundness is applicable.  As noted, this presumption of soundness may be rebutted but only by clear and unmistakable evidence.  Here, it is undisputed, and the Veteran concedes, that she took Prozac for depressive symptomatology prior to active service.  Furthermore, the 2011 VA examiner concluded that the Veteran's depressive disorder clearly and unmistakably existed since childhood.  Such an admission, when considered with the 2011 VA medical opinion, can in this case constitute clear and unmistakable evidence of the pre-service existence of psychiatric disability.

"'[A]s a matter of law, . . . the presumption of soundness [could be] . . . rebutted by clear and unmistakable evidence consisting of [the] appellant's own admissions . . . of a preservice [disability].'  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Federal Circuit favorably cited Doran, and stated that a later medical opinion based on statements made by the veteran about the preservice history of his condition may be sufficient to rebut the preexistence prong of the presumption of soundness, notwithstanding the lack of contemporaneous clinical evidence or recorded history.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000).  Thus, in the absence of any contention that the appellant never made the statements attributed to him, those statements alone may rebut the preexistence prong of the presumption of soundness."  Horn v. Shinseki, No. 10-0853, slip op. at 8 (June 21, 2012(U.S. Vet. App.).

Thus, the question is whether the pre-existing psychiatric disability underwent an increase in severity during the Veteran's military service (and there is no burden upon the appellant to establish this but, rather, the presumption of aggravation will apply); and, if so, whether any such aggravation was beyond any expected natural progress of that condition.  To rebut the presumption of aggravation, clear and unmistakable evidence is required to establish that there was no increase; or, if there was an increase, clear and unmistakable evidence is required to establish that such increase was due to the natural progress of the disease.  

It was for this reason that the case was remanded by the Board in July 2011.  Unfortunately, the opinion and the addendums, of the recent VA examiner are somewhat confusing.  

Given the ambiguous phraseology of the recent VA examiner's opinion, when interpreted most favorably, the opinion lends support for the conclusion that the Veteran's preservice psychiatric disability underwent an increase in severity during active service.  Specifically, the examiner indicated that the Veteran's resort to alcohol, suicidal gesture, and seeking of psychiatric treatment was not related to her military service but was due to problems of being homesick and difficulties with her boyfriend, whom she apparently later married during service, and her pregnancy.  In other words, it appears that the recent 2011 VA examiner found that the symptoms, including primarily depression, during service were not related to the performance of her military duties.  

Nevertheless, as has been recently held by the Federal Circuit, "there is no requirement of a specific injury or trauma in order for the preexisting condition to have been aggravated.  Rather, service connection may be awarded for any aggravation of a preexisting disease or injury during service.  See 38 C.F.R. § 3.303(a) (2011).  It is lack of aggravation that [VA] must prove, not lack of an injury."  Horn v. Shinseki, No. 10-0853, slip op. at 9 (June 21, 2012(U.S. Vet. App.). 

Here, the dispositive matter is when any increase in the Veteran's psychiatric symptoms occurred, i.e., during her military service, and not whether they were due to or a direct response of the performance of her military duties.  

The 2011 VA examiner stated that the Veteran's condition was not permanently aggravated beyond its natural progression by an in-service injury, event or illness and, so, was not caused by or a result of her military service.  On this basis, it can be argued that the Veteran's pre-existing depressive disorder did not undergo an increase during military service.  Nevertheless, in light of her resort to alcohol abuse, a suicidal gesture, and her seeking treatment for psychiatric disability, it cannot be concluded that the pre-existing depressive disorder clearly and unmistakably underwent no increase in severity during active service.  This is particularly true in light of the conflicting evidence that, on the one hand, she continued to take Prozac until she entered active service, and, on the other hand, that she stopped taking Prozac and her preservice depressive symptoms resolved for a number of years prior to entering active service.  Significantly, the 2011 VA examiner reported, in the first addendum dated in November 2011, that the abusive relationship with her boyfriend, who became her husband, likely increased her depression.  These seemingly contradictory opinions preclude a finding that there is "clear and unmistakable evidence" that the depressive disorder underwent no increase in severity during service.  

The next question is, in light of the absence of clear and unmistakable evidence of no increase during service, whether any inservice increase was due to the natural progress of her pre-existing depressive disorder.  As to this, it may be argued that the disorder might have continued a natural course resulting in her seeking treatment during service.  However, there is little evidence to support this.  Here again, the Board notes that the 2006 examiner indicated that her depressive symptoms in 2006 were a continuation of depression she experienced throughout her life.  But, this does not specifically address whether what occurred during service was part of the natural progress of the depressive disorder.  The 2011 VA examiner essentially agreed with the assessment of the 2006 VA examiner but stated in December 2011 that the Veteran's "condition was not permanently aggravated beyond its natural progression by an in-service injury, event or illness."  As noted, this opinion seems to rest upon a finding that the Veteran's symptoms during service were required to be related to the performance of her military duties, as opposed to being due to more personal matters relating to being away from her family and difficulties with her being pregnant and problems with her then boyfriend.  This is because, in the November 2011 addendum, the examiner concluded that the Veteran's inservice abusive relationship with her boyfriend/husband likely increased her depression.  

Just as these seemingly contradictory opinions preclude a finding that there is "clear and unmistakable evidence" that the depressive disorder underwent no increase in severity during service, these opinions and the record as a whole preclude a finding that there is "clear and unmistakable evidence" that any inservice increases in the pre-existing depressive disorder was part of the natural progress of that disorder.  

Consequently, the Board concludes that although a chronic psychiatric disorder was not found at the time of the Veteran's entry into active service, a chronic depressive disorder is clearly and unmistakable shown to have pre-existed service entrance.  However, there is no clear and unmistakable evidence that it did not undergo an increase in severity during active service, or even if it did, there is no clear and unmistakable evidence that the increase was part of the natural progress of the disorder.  

Accordingly, service connection for a chronic depressive disorder, now characterized as a bipolar disorder or major depressive disorder, is warranted.  

Lastly, the Veteran's representative has asked that the case be remanded because of a failure to comply with the instructions in the September 2010 Board remand.  However, in light of the favorable outcome, even if there is a failure to ensure VCAA compliance as to the duty to assist, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.  

Service connection for a chronic depressive disorder, now characterized as a bipolar disorder or major depressive disorder, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


